

	

		II

		109th CONGRESS

		1st Session

		S. 1910

		IN THE SENATE OF THE UNITED STATES

		

			October 24, 2005

			Mr. Sununu introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		A bill to amend title XVIII of the Social Security Act to

		  provide incentives to physicians for writing electronic

		  prescriptions.

	

	

		1.Short

			 title; Purpose

			(a)Short

			 titleThis Act may be cited

			 as the Electronic Prescription Drug

			 Act of 2005.

			(b)PurposeThe purpose of this Act is to provide a

			 budget neutral financial incentive for the rapid adoption of electronic

			 prescribing under the new medicare prescription drug program.

			2.Electronic

			 prescription incentivesSection 1860D–42 of the Social Security Act

			 (42 U.S.C. 1395w–152) is amended by adding at the end the following new

			 subsection:

			

				(d)Electronic

				prescription incentives

					(1)Physician

				paymentsFor each electronic prescription written by a physician

				during the period beginning on January 1, 2006, and ending on December 31,

				2009, the PDP sponsor of a prescription drug plan shall make a payment of an

				amount equal to—

						(A)$1.00,

				minus

						(B)an amount equal

				to the percentage of total claims that consist of electronic claims, as

				determined under subparagraphs (A) and (B) of paragraph (3) (expressed in

				cents).

						(2)Dispensing fee

				offset reductionFor each non-electronic prescription written by

				a physician during the period described in paragraph (1), the PDP sponsor of a

				prescription drug plan shall reduce the dispensing fee established in

				accordance with section 1860D–4(c)(2)(E) by an amount equal to—

						(A)$1.00,

				minus

						(B)an amount equal

				to the percentage of total claims that consist of non-electronic claims, as

				determined under subparagraphs (A) and (B) of paragraph (3) (expressed in

				cents).

						(3)Data

				used

						(A)Initial

				estimateSubject to the update required under subparagraph (B),

				in determining the percentage of total claims that consist of electronic claims

				and the percentage of total claims that consist of non-electronic claims, the

				Secretary shall use an estimate of the number of electronic claims and

				non-electronic claims that will be submitted as of January 1, 2006.

						(B)UpdateFor

				each 6 month period beginning after January 1, 2006, the Secretary shall update

				the estimate of the number of electronic claims and non-electronic claims used

				to determine the percentage of total claims that consist of electronic claims

				and the percentage of total claims that consist of non-electronic

				claims.

						To the

				extent feasible, the Secretary shall use the most recent data available,

				including real-time data on drug claims submitted under this part, to determine

				the percentage of total claims that consist of electronic claims and the

				percentage of total claims that consist of non-electronic claims.(4)RegulationsThe

				Secretary shall establish regulations and procedures for carrying out this

				subsection.

					.

		

